  Case 1:19-cr-00280-LDH Document 15 Filed 09/25/19 Page 1 of 1 PageID #: 70




                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Eastern District of New York

JEA                                              271 Cadman Plaza East
F. #2018R00673                                   Brooklyn, New York 11201



                                                 September 25, 2019

By ECF

Honorable LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Ashiqul Alam
                     Criminal Docket No. 19-280 (LDH)

Dear Judge DeArcy Hall:

               The government respectfully requests that the Court adjourn the status
conference scheduled for September 27, 2019, until October 31, 2019. The government further
requests that the Court exclude time under the Speedy Trial Act between September 27 and
October 31, 2019, to allow the parties to engage in further plea negotiations that could result
in a disposition of this case without trial, and for the government to continue to produce
additional discovery. The defendant consents to the adjournment and to the exclusion of time.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                           By:       /s/ Jonathan E. Algor
                                                    Jonathan E. Algor
                                                    Assistant U.S. Attorney
                                                    (718) 254-6248

Cc: Defense counsel (by ECF)
